ANDERSON, J.,
dissented. He thought a new trial should be granted. That being refused, he concurred in recommending the prisoner to the mercy of the governor.
The decree was as follows:
The court is of opinion, for reasons stated in writing and filed with the record, that though the judges thereof would probably have given a verdict of not guilty in the case if they had been the jury, or set itsidk the verdict which was rendered if they had presided at the trial, yet there is nq error in the judgment for which it can properly be reversed. Therefore, it is considered that the said judgment be affirmed; which is ordered to be certified to the county court of King William county.
*But the court is unanimously of opinion that the case is a proper one for the exercise of executive clemency, and therefore respectfully recommend that a *284pardon be granted to the accused for the offence of which he has been convicted as aforesaid, and it is ordered that a copy of this recommendation and of the above judgment be certified to his excellency, the governor of the Commonwealth, and that a printed copy of the record in the case be also sent to him.
Judgment affirmed.